RUSSELL, Judge.
Appellants appeal to this court, contending that the trial court lacked jurisdiction to order them to pay certain monies. However, the one case cited in their brief does not support their argument.
In view of the above, we find that the appellants failed to comply with Rule 28, Alabama Rules of Appellate Procedure. Where the appellant fails to cite any authority supporting its argument, this court is precluded from considering the issues presented and has no alternative but to affirm. Barnhill v. Barnhill, 516 So.2d 725 (Ala.Civ.App.1987).
AFFIRMED.
INGRAM, P.J., and ROBERTSON, J., concur.